Exhibit 10.1

Commercial Paper Dealer Agreement

4(a)(2) Program

Between:

Becton, Dickinson and Company, as Issuer

and

                    , as Dealer

Concerning Notes to be issued pursuant to the Commercial Paper Issuing and
Paying Agent Agreement, dated as of                     , between the Issuer and
                    , as Issuing and Paying Agent.

Dated as of                     



--------------------------------------------------------------------------------

This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes in
substantially the form attached hereto as Exhibit D (each, a “Note” and
collectively, the “Notes”) through the Dealer.

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1 While (i) the Issuer has and shall have no obligation to sell the Notes to
the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

 

  1.2 So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

 

  1.3 The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto, the Private Placement Memorandum, a pricing
supplement or as otherwise agreed upon by the applicable purchaser and the
Issuer. The Notes shall not contain any provision for extension, renewal or
automatic “rollover.”

 

  1.4 The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in substantially
the form or forms annexed hereto as Exhibit D.

 

1



--------------------------------------------------------------------------------

  1.5 If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

 

  1.6 The Dealer and the Issuer hereby establish and agree to observe the
following procedures in connection with offers, sales and subsequent resales or
other transfers of the Notes:

 

  (a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.

 

  (b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

  (c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the Dealer (which shall not be
unreasonably withheld or delayed), the Issuer shall not issue any press release
or place or publish any “tombstone” or other advertisement relating to the
Notes.

 

  (d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  (e) Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be subject to the restrictions described in the
legend appearing on Exhibit A hereto. A legend substantially to the effect of
such Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

 

2



--------------------------------------------------------------------------------

  (f) To insure that potential purchasers of Notes have received the
then-current Private Placement Memorandum prior to purchasing Notes, the Dealer
shall furnish or shall have furnished to each purchaser of Notes for which it
has acted as the Dealer a copy of the then-current Private Placement Memorandum
unless such purchaser has previously received a copy of the Private Placement
Memorandum as then in effect. The Private Placement Memorandum shall expressly
state that any person to whom Notes are offered shall have an opportunity to ask
questions of, and receive information from, the Issuer and the Dealer and shall
provide the names, addresses and telephone numbers of the persons from whom
information regarding the Issuer may be obtained.

 

  (g) The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  (h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall immediately notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

  (i) The Issuer represents that it is currently issuing, and expects to
continue to issue, commercial paper in the United States market in reliance
upon, and in compliance with, the exemption provided by Section 3(a)(3) of the
Securities Act. In that connection, the Issuer agrees that (a) the proceeds from
the sale of the Notes will be segregated from the proceeds of the sale of any
such commercial paper by being placed in a separate account; (b) the Issuer will
institute appropriate corporate procedures to ensure that the offers and sales
of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption are not
integrated with offerings and sales of Notes hereunder; and (c) the Issuer will
comply with each of the requirements of Section 3(a)(3) of the Securities Act in
selling commercial paper or other short-term debt securities other than the
Notes in the United States.

 

1.7 The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:

 

  (a)

The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof acting on behalf of the Issuer has offered or sold any Notes, or any
substantially similar security of the Issuer (including, without limitation,
medium-term notes issued by the Issuer), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer also agrees that (except as permitted by
Section 1.6(i)), as long as the Notes are being offered for sale by the Dealer
and the other dealers referred to in Section 1.2 hereof as contemplated hereby
and until at least six months after the offer of Notes hereunder has been
terminated, neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof (except as contemplated by Section 1.2
hereof) will offer the

 

3



--------------------------------------------------------------------------------

  Notes or any substantially similar security of the Issuer for sale to, or
solicit offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof, it being understood that
such agreement is made with a view to bringing the offer and sale of the Notes
within the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.

 

  (b) The Issuer represents and agrees that, except as the Dealer is otherwise
notified by the Issuer, the proceeds of the sale of the Notes are not currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System. In the event that the
Issuer determines to use such proceeds for the purpose of buying, carrying or
trading securities, whether in connection with an acquisition of another company
or otherwise, the Issuer shall give the Dealer at least five business days’
prior written notice to that effect. The Issuer shall also give the Dealer
prompt notice of the actual date that it commences to purchase securities with
the proceeds of the Notes. Thereafter, in the event that the Dealer purchases
Notes as principal and does not resell such Notes on the day of such purchase,
to the extent necessary to comply with Regulation T and the interpretations
thereunder, the Dealer will sell such Notes either (i) only to offerees it
reasonably believes to be Qualified Institutional Buyers or to Qualified
Institutional Buyers it reasonably believes are acting for other Qualified
Institutional Buyers, in each case in accordance with Rule 144A or (ii) in a
manner which would not cause a violation of Regulation T and the interpretations
thereunder.

 

2. Representations and Warranties of Issuer.

The Issuer represents and warrants that:

 

  2.1 The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

 

  2.2 This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.3 The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

  2.4 The offer and sale of the Notes in the manner contemplated hereby do not
require registration of the Notes under the Securities Act, pursuant to the
exemption from registration contained in Section 4(a)(2) thereof, and no
indenture in respect of the Notes is required to be qualified under the Trust
Indenture Act of 1939, as amended.

 

  2.5 The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.

 

  2.6 No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes or the Issuing and Paying Agency
Agreement, except as may be required by the securities or Blue Sky laws of the
various states in connection with the offer and sale of the Notes.

 

  2.7 Neither the execution and delivery of this Agreement and the Issuing and
Paying Agency Agreement, nor the issuance of the Notes in accordance with the
Issuing and Paying Agency Agreement, nor the fulfillment of or compliance with
the terms and provisions hereof or thereof by the Issuer, will (i) result in the
creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of the Issuer, or
(ii) violate or result in a breach or a default under any of the terms of the
Issuer’s charter documents or by-laws, any contract or instrument to which the
Issuer is a party or by which it or its property is bound, or any law or
regulation, or any order, writ, injunction or decree of any court or government
instrumentality, to which the Issuer is subject or by which it or its property
is bound, which breach or default is reasonably likely to result in a Material
Adverse Effect.

 

  2.8 Except as otherwise disclosed in any filings made by the Issuer with the
SEC, there is no litigation or governmental proceeding pending, or to the
knowledge of the Issuer threatened, against or affecting the Issuer or any of
its subsidiaries which is reasonably likely to result in a Material Adverse
Effect.

 

  2.9 The Issuer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  2.10 Neither the Private Placement Memorandum nor the Company Information
contains any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

  2.11 Neither the Issuer nor any of its Subsidiaries nor any of its respective
directors, officers or, to the knowledge of the Issuer, employees, agents,
advisors or Affiliates is the subject of any sanctions or economic embargoes
administered or enforced by the United States, the United Kingdom, the United
Nations, the European Union, the respective institutions or agencies of any of
the foregoing, or any other applicable sanctions authority (collectively,
“Sanctions”, and the associated laws, rules, regulations and orders,
collectively, “Sanctions Law”).

 

  2.12

Neither the Issuer nor any of its Subsidiaries nor any of its respective
directors, officers or employees or, to the knowledge of the Issuer, agents,
advisors or Affiliates acting for or on behalf of the Issuer has engaged in any
activity or conduct which would constitute a material violation of (x) any
Sanctions Laws, (y) the United States Foreign Corrupt Practices Act of

 

5



--------------------------------------------------------------------------------

  1977, as amended, or any other applicable anti-bribery or anti-corruption
laws, rules, regulations or orders (collectively, “Anti-Corruption Laws”) or
(z) the USA PATRIOT Act or any other applicable terrorism or money laundering
laws, rules, regulations or orders (collectively, “Anti-Money Laundering Laws”).

 

  2.13 Each of the Issuer and its Subsidiaries and Affiliates have instituted
and maintained policies, procedures and a system of internal controls designed
to promote and achieve compliance with all Sanctions Laws, Anti-Corruption Laws,
and Anti-Money Laundering Laws.

 

  2.14 No part of the proceeds of the Notes will be used, directly or
indirectly, (x) for the purpose of financing any activities or business of or
with any Person that at such time is the subject of any Sanctions, with or in
any country or territory to the extent that such country or territory is the
subject of any Sanctions, or in any other manner that reasonably would be
expected to result in the Issuer or any Dealer being in breach of any Sanctions
Laws, (y) for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of any Anti-Corruption
Law, or (z) in any way that would violate the USA PATRIOT Act or any Anti-Money
Laundering Laws.

 

  2.15 Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no Material Adverse Effect, which,
if not publicly available, has not been disclosed to the Dealer in writing.

 

3. Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:

 

  3.1 The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.

 

  3.2 The Issuer shall, whenever there shall occur any change in the Issuer’s
condition (financial or otherwise), operations or business prospects or any
development or occurrence in relation to the Issuer that would have a Material
Adverse Effect, promptly, and in any event prior to any subsequent issuance of
Notes hereunder, notify the Dealer (by telephone, confirmed in writing) of such
change, development or occurrence.

 

  3.3

The Issuer shall from time to time furnish to the Dealer such information as the
Dealer may reasonably request, including, without limitation, any press releases
or material provided by the

 

6



--------------------------------------------------------------------------------

  Issuer to any national securities exchange or rating agency, regarding (i) the
Issuer’s operations and financial condition, (ii) the due authorization and
execution of the Notes and (iii) the Issuer’s ability to pay the Notes as they
mature; provided, however, that for the avoidance of doubt, the disclosure of
such information shall not be reasonably likely to cause the Issuer to be in
violation of any applicable law or otherwise violate the terms of any
confidentiality agreement.

 

  3.4 The Issuer will take all such action as the Dealer may reasonably request
to ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

 

  3.5 The Issuer will not be in default of any of its obligations hereunder,
under the Notes or under the Issuing and Paying Agency Agreement, at any time
that any of the Notes are outstanding.

 

  3.6 The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agency Agreement as then in effect, (c) a copy of resolutions
adopted by the Board of Directors of the Issuer, satisfactory in form and
substance to the Dealer and certified by the Secretary or similar officer of the
Issuer, authorizing execution and delivery by the Issuer of this Agreement, the
Issuing and Paying Agency Agreement and the Notes and consummation by the Issuer
of the transactions contemplated hereby and thereby, (d) prior to the issuance
of any book-entry Notes represented by a master note registered in the name of
DTC or its nominee, a copy of the executed Letter of Representations among the
Issuer, the Issuing and Paying Agent and DTC and of the executed master note,
(e) prior to the issuance of any Notes in physical form, a copy of such form
(unless attached to this Agreement or the Issuing and Paying Agency Agreement)
and (f) such other certificates, opinions, letters and documents as the Dealer
shall have reasonably requested.

 

4. Disclosure.

 

  4.1 The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

 

  4.2 The Issuer agrees to promptly furnish the Dealer the Company Information
as it becomes available.

 

  4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.

(b) In the event that the Issuer gives the Dealer notice pursuant to
Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes it is
holding in inventory, the Issuer agrees promptly to

 

7



--------------------------------------------------------------------------------

supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer shall make such supplement or
amendment available to the Dealer.

(c) In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
holding Notes in inventory and (iii) the Issuer chooses not to promptly amend or
supplement the Private Placement Memorandum in the manner described in clause
(b) above, then all solicitations and sales of Notes shall be suspended until
such time as the Issuer has so amended or supplemented the Private Placement
Memorandum, and made such amendment or supplement available to the Dealer.

(d) Without limiting the generality of Section 4.3(a), the Issuer shall review,
amend and supplement the Private Placement Memorandum on a periodic basis, but
no less than at least once annually, to incorporate current financial
information of the Issuer to the extent necessary to ensure that the information
provided in the Private Placement Memorandum is accurate and complete.

 

5. Indemnification and Contribution.

 

  5.1 The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, fees and
disbursements of counsel) or judgments of whatever kind or nature (each a
“Claim”), imposed upon, incurred by or asserted against the Indemnitees arising
out of or based upon (i) any allegation that the Private Placement Memorandum,
the Company Information or any written information provided by the Issuer to the
Dealer included (as of any relevant time) or includes an untrue statement of a
material fact or omitted (as of any relevant time) or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) arising out of
or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement. This indemnification shall
not apply to the extent that (a) the Claim arises out of or is based upon Dealer
Information or (b) only with respect to clause (ii) of the preceding sentence,
to the extent that the Claim arises out of or is based upon an Indemnitee’s
gross negligence or willful misconduct.

 

  5.2 Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

  5.3

In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees

 

8



--------------------------------------------------------------------------------

  earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates. The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1 “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the voting capital stock of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of such voting capital stock, by
contract or otherwise.

 

  6.2 “Claim” shall have the meaning set forth in Section 5.1.

 

  6.3 “Company Information” at any given time shall mean the Private Placement
Memorandum and information incorporated by reference therein together with, to
the extent applicable, (i) the Issuer’s most recent report on Form 10-K filed
with the SEC and each report on Form 10-Q or 8-K filed by the Issuer with the
SEC since the most recent Form 10-K, (ii) the Issuer’s most recent annual
audited financial statements and each interim quarterly financial statement or
report prepared subsequent thereto, if not included in item (i) above, (iii) the
Issuer’s and its affiliates’ other publicly available recent reports, including,
but not limited to, any publicly available filings or reports provided to their
respective shareholders, (iv) any other information or disclosure prepared
pursuant to Section 4.3 hereof and (v) any information prepared or approved by
the Issuer for dissemination to investors or potential investors in the Notes.

 

  6.4 “Dealer Information” shall mean material concerning the Dealer provided by
the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.5 “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.6 “Indemnitee” shall have the meaning set forth in Section 5.1.

 

  6.7 “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.8 “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, as such
agreement may be amended or supplemented from time to time, and .

 

  6.9 “Issuing and Paying Agent” shall mean the party designated as such on the
cover page of this Agreement, as issuing and paying agent under the Issuing and
Paying Agency Agreement, or any successor thereto in accordance with the Issuing
and Paying Agency Agreement.

 

9



--------------------------------------------------------------------------------

  6.10 “Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations or financial condition of the Issuer and its subsidiaries
taken as a whole or (ii) the ability of the Issuer to perform its obligations
under this Agreement, the Notes and the Issuing and Paying Agency Agreement.

 

  6.11 “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.12 “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

  6.13 “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.14 “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.15 “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.16 “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.17 “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

  6.18 “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

 

7. General

 

  7.1 Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

 

  7.2 This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

  7.3

The Issuer agrees that any suit, action or proceeding brought by the Issuer
against the Dealer in connection with or arising out of this Agreement or the
Notes or the offer and sale of the Notes shall be brought solely in the United
States federal courts located in the Borough of Manhattan

 

10



--------------------------------------------------------------------------------

  or the courts of the State of New York located in the Borough of Manhattan.
EACH OF THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

  7.4 This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 5 and 7.3 hereof or the respective representations, warranties,
agreements, covenants, rights or responsibilities of the parties made or arising
prior to the termination of this Agreement.

 

  7.5 This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, with reasonably prompt
notice to the Issuer, the Dealer may assign its rights and obligations under
this Agreement to any affiliate of the Dealer.

 

  7.6 This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7 This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

  7.8 The Issuer acknowledges and agrees that (i) the purchase and sale of the
Notes pursuant to this Agreement is an arm’s-length commercial transaction
between the Issuer, on the one hand, and the Dealer, on the other, (ii) in
connection therewith and with the process leading to such transaction the Dealer
is acting solely as a principal and not the agent or fiduciary of the Issuer,
(iii) the Dealer has not assumed an advisory or fiduciary responsibility in
favor of the Issuer with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Dealer has advised or is
currently advising the Issuer on other matters) or any other obligation to the
Issuer except the obligations expressly set forth in this Agreement and (iv) the
Issuer has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Issuer agrees that it will not claim that the Dealer has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Issuer, in connection with such transaction or the process
leading thereto.

 

  7.9 The parties hereto agree that the Issuer may, in accordance with the terms
of this Section 7.9, from time to time replace the party which is then acting as
Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with another
party (such other party, the “Replacement Issuing and Paying Agent”), and enter
into an agreement with the Replacement Issuing and Paying Agent covering the
provision of issuing and paying agency functions in respect of the Notes by the
Replacement Issuing and Paying Agent (the “Replacement Issuing and Paying Agency
Agreement”) (any such replacement, a “Replacement”).

Notwithstanding anything to the contrary herein, including without limitation
Sections 6.8 and 6.9 hereof, from and after the effective date of any
Replacement, except to the extent that the Issuing and Paying Agency Agreement
provides that the Current Issuing and Paying Agent will continue to act in
respect of Notes outstanding as of the effective

 

11



--------------------------------------------------------------------------------

date of such Replacement, the “Issuing and Paying Agent” for the Notes shall be
deemed to be the Replacement Issuing and Paying Agent, all references to the
“Issuing and Paying Agent” hereunder shall be deemed to refer to the Replacement
Issuing and Paying Agent, and all references to the “Issuing and Paying Agency
Agreement” hereunder shall be deemed to refer to the Replacement Issuing and
Paying Agency Agreement.

From and after the effective date of any Replacement, the Issuer shall not issue
any Notes hereunder unless and until the Dealer shall have received: (i) a copy
of the executed Replacement Issuing and Paying Agency Agreement, (ii) a copy of
the executed Letter of Representations among the Issuer, the Replacement Issuing
and Paying Agent and DTC, (iii) a copy of the executed Master Note authenticated
by the Replacement Issuing and Paying Agent and registered in the name of DTC or
its nominee, (iv) an amendment or supplement to the Private Placement Memorandum
describing the Replacement Issuing and Paying Agent as the Issuing and Paying
Agent for the Notes, and reflecting any other changes thereto necessary in light
of the Replacement so that the Private Placement Memorandum, as amended or
supplemented, satisfies the requirements of this Agreement, and (v) a legal
opinion of counsel to the Issuer, addressed to the Dealer, satisfactory in form
and substance reasonably satisfactory to the Dealer, as to (a) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (b) such other matters
as the Dealer may reasonably request.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Becton, Dickinson and Company, as Issuer    
                                         , as Dealer By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

Dealer Agreement



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

1. The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

For the Issuer:

Address: 1 Becton Drive, Franklin Lakes, New Jersey 07417-1880

Attention: Jeffrey S. Sherman, Senior Vice President and General Counsel

Telephone number: (201) 847-6800

with a copy to

Attention: Claire Mei

E-mail: Claire_Mei@bd.com

For the Dealer:

Address:

Attention:

Telephone number:

Fax number:

 

A-1



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT
(I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT
IS (1) AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT
(AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2) PURCHASING NOTES FOR (i) ITS
OWN ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS
AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF
THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A
PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES
(COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION
TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

Ex. A-1



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

 

(a) The Issuer agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

 

(b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer, notify the Issuer in writing of the existence thereof; provided that
(i) the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer,
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the Issuer’s
election so to assume the defense of such Claim and approval by the Indemnitee
of counsel, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.

 

Ex. B-1



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Becton,
Dickinson and Company

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below);
(ii) the date on which such Note will be issued (the “Issue Date”); (iii) the
Stated Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note,
the rate per annum at which such Note will bear interest, if any, and the
Interest Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate,
the Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 

Ex. C-1



--------------------------------------------------------------------------------

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to

 

Ex. C-2



--------------------------------------------------------------------------------

such day by 360, in the cases where the Base Rate is the CD Rate, Commercial
Paper Rate, Federal Funds Rate, LIBOR or Prime Rate, or by the actual number of
days in the year, in the case where the Base Rate is the Treasury Rate. The
interest rate in effect on each day will be (i) if such day is an Interest Reset
Date, the interest rate with respect to the Interest Determination Date (as
defined below) pertaining to such Interest Reset Date, or (ii) if such day is
not an Interest Reset Date, the interest rate with respect to the Interest
Determination Date pertaining to the next preceding Interest Reset Date, subject
in either case to any adjustment by a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

 

Ex. C-3



--------------------------------------------------------------------------------

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers1
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published by the Board of Governors of the Federal
Reserve System (“FRB”) in “Statistical Release H.15(519), Selected Interest
Rates” or any successor publication of the FRB (“H.15(519)”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If the above rate is not published in H.15(519) by 3:00 p.m., New York City
time, on the Calculation Date, then the Commercial Paper Rate will be the Money
Market Yield of the rate on such Interest Determination Date for commercial
paper of the Index Maturity published in the daily update of H.15(519),
available through the world wide website of the FRB at
http://www.federalreserve.gov/releases/h15/Update, or any successor site or
publication or other recognized electronic source used for the purpose of
displaying the applicable rate (“H.15 Daily Update”) under the heading
“Commercial Paper-[Financial][Nonfinancial]”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

 

1  Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.

 

Ex. C-4



--------------------------------------------------------------------------------

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

  D x 360   Money Market Yield =  

 

  x 100   360 - (D x M)  

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.

If the above rate does not appear on Reuters Page FEDFUNDS1or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

“Reuters Page” means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City,

 

Ex. C-5



--------------------------------------------------------------------------------

selected by the Calculation Agent, for loans in U.S. dollars to leading European
banks, for a term equal to the Index Maturity and in a Representative Amount;
provided, however, that if fewer than three banks so selected by the Calculation
Agent are providing such quotations, the then existing LIBOR rate will remain in
effect for such Interest Payment Period.

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the “LIBOR01” page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other page
as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

 

Ex. C-6



--------------------------------------------------------------------------------

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

  D x N   Bond Equivalent Yield =  

 

  x 100   360 - (D x M)  

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof);
(ii) the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall

 

Ex. C-7



--------------------------------------------------------------------------------

commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or taking possession by a receiver, administrator, liquidator, assignee,
custodian, trustee or sequestrator (or similar official), with respect to the
whole or substantially the whole of the assets of the Issuer or make any general
assignment for the benefit of creditors. Upon the occurrence of an Event of
Default, the principal of such Note (together with interest accrued and unpaid
thereon) shall become, without any notice or demand, immediately due and
payable.2

5. Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

2  Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.

 

Ex. C-8



--------------------------------------------------------------------------------

Exhibit D

Master Note